American Funds Tax-Exempt Fund of New York One Market Steuart Tower, Suite 1800 San Francisco, California 94105 August 6, 2010 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:American Funds Tax-Exempt Fund of New York Dear Sir or Madam: On behalf of American Funds Tax-Exempt Fund of New York (the “fund”), we hereby file Form N-1A under the Investment Company Act of 1940 and the Securities Act of 1933. A Form N-8A has been filed for the fund and the fund’s CIK number is 0001496999. If you have any questions about the enclosed, please contact me at (213) 615-0108. Sincerely, /s/ Katherine H. Newhall Katherine H. Newhall Enclosure
